UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2016 RAPTOR PHARMACEUTICAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-25571 86-0883978 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7 Hamilton Landing, Suite 100 Novato, California 94949 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (415)408-6200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item8.01 Other Events. As previously disclosed, Ashley C. Gould, Senior Vice President, Governmental Affairs, Chief Legal and Compliance Officer and Secretary, previously delivered notice of her resignation from her position with Raptor Pharmaceutical Corp. (the “Company”). Ms. Gould has determined not to resign for personal reasons, and the Company and Ms. Gould have agreed that Ms. Gould will continue in her current position with the Company. There have been no changes to Ms. Gould’s compensation in connection with her continued role at the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2016 RAPTOR PHARMACEUTICAL CORP. By: /s/ Michael P. Smith Name: Michael P. Smith Title: Chief Financial Officer
